Citation Nr: 0810240	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  04-29 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the January 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

When the case was previously before the Board, in August 
2007, it was remanded for examination of the veteran and a 
medical opinion.  The requested development was completed.  
Based on the results, the RO granted service connection for a 
bilateral hearing loss.  The veteran did not disagree with 
the rating or effective date.  Therefore, there are no longer 
any questions before the Board relating to the claim for 
service connection for a bilateral hearing loss.  In as much 
as the requested development has been completed, the Board 
proceeds with its appellate review of the remaining issue.  


FINDINGS OF FACT

1.  The veteran's tinnitus is not etiologically related to 
disease or injury in service.  

2.  The veteran's tinnitus is not etiologically related to a 
service-connected disability.  

3.  Tinnitus was not manifested within the first post service 
year.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service, not proximately due to or the result of a service-
connected injury, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was not specifically told 
to submit all evidence in his possession, but he was notified 
that it was his responsibility to make sure that VA received 
all requested records that were not in Federal possession and 
reminded of the various types of medical evidence and 
examination reports that might support his claim.  A 
reasonable person would have understood this as a request for 
any relevant evidence and information in his possession.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the veteran was notified in March 2006, shortly 
after the Court rendered its decision in Dingess.  The 
information was again provided in October and December 2007.  
Although the initial notice did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records and has had the veteran examined.  The veteran has 
testified that no additional records are available, as the 
only physician with knowledge of the condition died years 
ago.  VA has determined that the veteran's service medical 
records are not available and were most likely destroyed in a 
fire at the records center.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection requires competent medical evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2004); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  In this case, there is no 
competent medical evidence linking the veteran's reported 
tinnitus to his service-connected hearing loss.  

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In this case, there 
is no competent evidence that tinnitus was manifested within 
the first post service year.   


Discussion

The earliest evidence of tinnitus, of record, was recorded in 
a July 2003 VA clinical note.  The veteran reported that a 
mine blew up in his face in 1944 and he had a hearing loss 
ever since.  The tinnitus reportedly started a year ago in 
both ears and had increased in intensity.  Symptoms were 
constant and had no temporal relation.  He denied any 
relation to position, noise, headaches, dizziness, vertigo, 
or visual changes.  Examination showed the tympanic membranes 
to be clear with normal appearing structures.  It was noted 
that a cardiologist had carotid Doppler studies done, which 
were negative, to rule out a vascular source.  Based on the 
history and ultrasound, the tinnitus did not seem to be 
vascular, arterial, or venous in origin.  A consultation with 
an audiologist was recommended.  

An audiometric examination was done in October 2003.  The 
report reflected that the veteran had noticed the presence of 
tinnitus for about one year and described it as a bilateral 
constant pulsating sound of katydids.  He rated his tinnitus 
as 5 on a scale from 1 to 5, reporting that it hindered his 
sleep.  He reported no significant noise exposure before or 
after service.  The examiner noted the veteran's hearing loss 
and commented that, in the absence of medical records, an 
opinion could not be made concerning the etiology of the 
hearing loss or tinnitus.  

When seen at the VA clinic in April 2004, the veteran 
reported that worsening tinnitus was making it difficult for 
him to sleep.  

The veteran was seen at the VA otolaryngology clinic in May 
2004.  He gave a history of progressive tinnitus during the 
last year and a half.  He recounted the explosion of a mine 
in his face during service.  He was completely deaf for 3 
days and then had reduced hearing ever since.  He said that 
the ringing in his ears had gotten worse since the July 2003 
hearing test, and it sounded like katydids.  It had a very 
high frequency and was really bothering him.  It fluctuated 
during the day and kept him up at night.  The assessment was 
a high frequency sensorineural hearing loss, worse on the 
left, with progressively worsening tinnitus.  

In November 2004, the veteran and his wife testified before a 
decision review officer at the RO.  The veteran explained 
that a detonator used for clearing mines exploded in his 
face.  He was hospitalized for 3 days and could not hear at 
all.  He was returned to duty and 3 days later, his hearing 
improved to the point that he could communicate.  He 
testified that he had had a hearing loss since the explosion.  
The ringing, tinnitus was said to have set in 2 or 3 years 
ago.  It had become annoying to the point that it would wake 
him from sleep.  The veteran told of seeing a private 
physician, now deceased, for the hearing loss, in 1947.  The 
only other treatment had been provided by VA.  The veteran's 
wife also testified as to his hearing deficits since service.  

Pursuant to the remand of the Board, the veteran was afforded 
another audiometric examination in October 2007.  The claims 
folder was reviewed.  The audiometric testing was interpreted 
as showing a mild sloping to severe sensorineural hearing in 
both ears.  The examiner was of the opinion that it was at 
least as likely as not that the veteran's hearing loss was 
caused by his military noise exposure.  As to the tinnitus, 
the examiner explained that due to the reported time frame of 
onset being in 2002, which was 50+ years after service, it 
was not likely due to military noise exposure.  

Also in October 2007, the veteran had a VA ear examination.  
The claims folder and results of the audiometric testing were 
considered.  The doctor diagnosed a bilateral sensorineural 
hearing loss and bilateral tinnitus.  The doctor did not 
provide an opinion as to etiology.  

Conclusion

The Board must make its determinations based on the medical 
evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 170 
(1991).  In this case, there is no competent medical evidence 
to connect the veteran's tinnitus to his active service, 
including the explosion that affected his hearing, and there 
is no competent medical evidence to connect the veteran's 
tinnitus to his service-connected bilateral hearing loss.  
Pursuant to the requirements of VCAA, VA has obtained all 
available pertinent medical records and has had the veteran 
examined and obtained a medical opinion.  While the opinion 
supported service connection for the hearing loss, it was 
against service connection for the tinnitus.  This opinion 
forms the preponderance of competent evidence in this case.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for tinnitus is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


